307 S.W.3d 718 (2010)
Brian F. MUELLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70148.
Missouri Court of Appeals, Western District.
April 20, 2010.
Mark A. Grothoff, Columbia, MO, for Appellant.
Evan J. Buchheim, Jefferson City, MO, for Respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.
Prior report: 225 S.W.3d 481.

ORDER
PER CURIAM.
Brian Mueller appeals the denial of his Rule 29.15 motion following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).